By the Court.

Lyon, J.,
delivering the opinion.
We think the Court below ought to have sustained the motion for a new trial in the case, on the ground that the verdict was against the evidence. If the hog was stolen, (of which there is some doubt,) it- is very clear that the defendant, Robertson, had no hand in it. The only connection he had with the matter was to assist his relative, Sarah G-. Beck, in its butchering, and at her request.' What he did was by her direction, and in the day time, with no attempt at any concealment, unless it was in cutting off the ears of the hog—and this was done at the request of Sarah Beck, and on such an apparently good reason, at the time, as was sufficient to have disarmed the suspicions of the most scrupulously honest. Besides, Rice Arnold, the prosecutor and owner, came up at the time, witnessed the cleaning and butchering of the hog, without objection or remark. How could Robertson believe, under the circumstances, that the hog was stolen ?
Let the judgment be reversed.